MEMORANDUM OPINION
                                         No. 04-10-00686-CR

                                   Edward Hernandez MORALES,
                                            Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                      From the County Court at Law No 1, Bexar County, Texas
                                      Trial Court No. 296093
                               Honorable Al Alonso, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: October 20, 2010

DISMISSED

           On October 4, 2010, this court issued an order stating this appeal would be dismissed

pursuant to Rule 25.2(d) unless an amended trial court certification that shows appellant has the

right of appeal was made part of the appellate record on or before November 3, 2010. See TEX.

R. APP. P. 25.2(d), 37.1; see also Daniels v. State, 110 S.W.3d 174, 175-76 (Tex. App.—San

Antonio 2003, order). Appellant’s counsel filed a response in which she states that she has

reviewed the electronic record and “can find no right of appeal for Appellant;” counsel concedes
                                                                                     04-10-00686-CR


that the appeal must be dismissed. In light of the record presented, we agree with appellant’s

counsel that Rule 25.2(d) requires this court to dismiss this appeal. TEX. R. APP. P. 25.2(d). The

record does not contain a certification that shows the defendant has the right of appeal; to the

contrary, the trial court certification in the record states “this criminal case is one in which the

defendant has waived the right of appeal.” The clerk’s record contains a written plea bargain,

and the punishment assessed did not exceed the punishment recommended by the prosecutor and

agreed to by the defendant; therefore, the clerk’s record supports the trial court’s certification

that defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). Accordingly, we dismiss

the appeal. See TEX. R. APP. P. 25.2(d).



                                                             PER CURIAM

DO NOT PUBLISH




                                                -2-